Per Curiam.
The conviction alleged and admitted might be properly held as res judicata of the truth of the facts set forth in the first cause relied on as ground for disbarment. But in view of the fact that respondent has served his sentence thereunder, and realizing the disastrous consequences to him that must necessarily follow from an adverse judgment that will deprive him of his means of livelihood, we have, at counsel’s earnest solicitation, concluded to look beyond such conviction, and, from a careful investigation of the evidence introduced on the trial in the district court, determine if the facts alleged are fully sustained thereby.
We are satisfied from such investigation that if any doubt can be entertained of his complicity in the concoction of the scheme, no doubt exists as to his procuring the judgment with the knowledge that a fraud was being attempted, and *239that he procured it for the purpose of assisting Crane to defraud Bergman or to aid them in defrauding Bergman’s creditors. From a letter to C. D. Fornes & Co., a client for whom he held a collection against' Bergman, dated December 28, 1887, (the day previous to his active participation in the scheme,) it appears that he was aware of the fact that Bergman had consulted Crane as to playing “ a smart trick on his creditors.”
Without noticing in detail the evidence furnished by the record, it is conclusively shown thereby that the respondent was guilty of conduct highly reprehensible and grossly unprofessional, and that justly brings reproach upon the honorable profession to which he belongs.
The duties imposed upon members of the bar clothe them with important fiduciary responsibilities and make them amenable to obligations that other members of the community do not share. In no other calling should so strict an adherence to ethical and moral obligations be exacted, or so high a degree of accountability be enforced.
A good moral character is one of the essential requisites to admission to the bar in this state, and the tenure of office thereby conferred is during good behavior; and when it appears, upon full investigation, that an attorney has forfeited his “good moral character,” and has by his conduct shown himself unworthy of his office, it becomes the duty of the court to revoke the authority it gave him upon his admission. “ It is a duty they owe to themselves, the bar and the public, to see that a power which may be wielded for good or for evil is not intrusted to incompetent or dishonest hands: ” Mills Case, 1 Mann, 393.
Without determining what weight should be given to the fact of his disbarment in the United States circuit court, we find the facts alleged in the first ground fully sustained, and respondent guilty as therein charged.
The judgment of the court is, that the name of the respondent, John C. Keegan, be stricken from the roll of attorneys.

Rule made absolute.